Name: Council Regulation (EC) No 1515/2002 of 16 August 2002 amending Regulation (EC) No 348/2000 imposing a definitive anti-dumping duty on imports of certain seamless pipes and tubes of iron or non-alloy steel originating in Croatia and Ukraine
 Type: Regulation
 Subject Matter: mechanical engineering;  trade;  international trade;  competition;  Europe;  technology and technical regulations
 Date Published: nan

 Avis juridique important|32002R1515Council Regulation (EC) No 1515/2002 of 16 August 2002 amending Regulation (EC) No 348/2000 imposing a definitive anti-dumping duty on imports of certain seamless pipes and tubes of iron or non-alloy steel originating in Croatia and Ukraine Official Journal L 228 , 24/08/2002 P. 0008 - 0009Council Regulation (EC) No 1515/2002of 16 August 2002amending Regulation (EC) No 348/2000 imposing a definitive anti-dumping duty on imports of certain seamless pipes and tubes of iron or non-alloy steel originating in Croatia and UkraineTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), and in particular Article 8 thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) On 19 November 1998, an anti-dumping proceeding was initiated by the Commission(2) on imports of certain seamless pipes and tubes of iron or non-alloy steel ("the product concerned") originating, inter alia, in Ukraine.(2) This proceeding resulted in an anti-dumping duty being imposed by Council Regulation (EC) No 348/2000(3) in February 2000 in order to eliminate the injurious effects of dumping.(3) In parallel, by Decision 2000/137/EC(4), the Commission accepted a joint price undertaking up to a certain volume threshold incorporating measures aimed at monitoring the undertaking from three Ukrainian exporting producers, Dnepropetrovsk Tube Works ("DTW"), Nikopol Pivdennotrubny Works (transferred later to Nikopolsky Seamless Tube Plant, "Niko Tube"(5)) and Nizhnedneprovsky Tube Rolling Plant ("NTRP"). Accordingly, imports of the product concerned from these exporting producers were exempted from the said anti-dumping duty.B. VOLUNTARY WITHDRAWAL OF THE JOINT UNDERTAKING(4) DTW, Niko Tube and NTRP advised the Commission that they wished to withdraw this joint undertaking. Accordingly, by Commission Decision 2002/669/EC(6), the names of these companies have been deleted from the list of companies from which undertakings are accepted in Article 1 of Decision 2000/137/EC.C. AMENDMENT OF REGULATION (EC) No 348/2000(5) In view of the above and pursuant to Article 8(9) of Council Regulation (EC) No 384/96, Article 2(4) of Regulation (EC) No 348/2000 should be amended accordingly, and the exporting producers should be subject to the appropriate rate of anti-dumping duty for the Ukraine as set in Article 1(2) of Regulation (EC) No 348/2000 (38,5 %),HAS ADOPTED THIS REGULATION:Article 1The table in Article 2(4) of Regulation (EC) No 348/2000 shall be replaced by the following table: ">TABLE>"Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 August 2002.For the CouncilThe PresidentP. S. MÃ ¸ller(1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2238/2000 (OJ L 257, 11.10.2000, p. 2).(2) OJ C 353, 19.11.1998, p. 13.(3) OJ L 45, 17.2.2000, p. 1.(4) OJ L 46, 18.2.2000, p. 34.(5) OJ C 198, 13.7.2001, p. 2.(6) See page 20 of this Official Journal.